Per Curiam.
Plaintiff had a verdict of $125 for damages .to his automobile caused by a collision with defendant’s autobus, and defendant appealed from an order denying a new trial.
An examination of the record satisfies us that the questions of negligence and contributory negligence were both for the jury.
The only other question raised is whether the court erred in refusing to strike out plaintiff’s testimony as to the amount of damages, on the ground that this testimony was based on the amount charged him for repairing the machine, and that he had no personal knowledge of the value of such repairs. He testified to the value of the machine immediately before and immediately after the accident, but admitted on cross-examination that *475Ms estimate of its value after the accident was based mainly on the amount which he had paid for repairs, and that he had never been in the automobile business. He was the owner of the automobile, and had paid for repairing it, and we think it was not error to refuse to strike out Ms estimate of its value in its damaged condition. Paterson v. Chicago, M. & St. P. Ry. Co. 96 Minn. 57, 103 N. W. 621; 3 Chamberlayne, Ev. § 2143.
Order affirmed.